Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a system directed to a system and process matching a buyer offer and a seller offer for a deliverable item wherein the  buy offer having a buy offer price and a first buy offer quantity and the seller offer having a seller offer price and quantity,  comparing the first buy offer price and the first buy offer quantity to the first sell offer price and the first sell offer quantity, and generate a record and transaction transferring the ownership to the buyer, classified in G06Q30/0601.

II. Claims 9-14, drawn to a  system and process comprising a plurality of sell offers associated with the first deliverable the sell offers having a plurality of sell offer prices and a plurality of sell offer quantities for the first deliverable, a first buy offer associated with the first deliverable specifying  a first buy offer price and quantity for the first deliverable, finding (a) a first sell offer within the plurality of sell offers with a sell offer price less than or equal to the first buy offer price and (b) a first sell offer quantity of at least one: subtracting the first sell offer quantity from the first buy offer quantity to obtain a remaining buyer quantity or generating and recording a deliverable transaction between the first buy offer and the first sell offer when the proceeding conditions (a) and (b) are met; classified in in G06Q30/0601.

III. Claims 15-20, drawn to a system and process  comprising a plurality of buy offers, associated with a deliverable, having a plurality of buy offer prices and a plurality of buy , classified in in G06Q30/0601.

The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as requiring a plurality of sell offers associated with the first deliverable the sell offers having a plurality of sell offer prices and a plurality of sell offer quantities for the first deliverable, a first buy offer associated with the first deliverable specifying  a first buy offer price and quantity for the first deliverable, finding (a) a first sell offer within the plurality of sell offers with a sell offer price less than or equal to the first buy offer price and (b) a first sell offer quantity of at least one: subtracting the first sell offer quantity from the first buy offer quantity to obtain a remaining buyer quantity or generating and recording a deliverable transaction between the first buy offer and the first sell offer when the proceeding conditions (a) and (b) are met, which are not required for inventions and I and III. Similarly, the subcombination III has separate utility such as comprising a plurality of buy offers, associated with a deliverable, having a plurality of buy offer prices and a plurality of buy offer quantities for the deliverable, a first sell offer associated with the deliverable specifying a first sell offer price and a first sell offer quantity for the deliverable, finding (a) a first buy offer within the plurality of buy offers with a buy offer price greater than or equal to the first sell offer price and (b) a first buy offer quantity of at least one: subtracting the first buy offer quantity from the first sell offer quantity to obtain a remaining seller quantity or generating and recording a deliverable transaction between the first buy offer and the first sell offer when the proceeding conditions (a) and (b) are met, which are not required for inventions and I and II. See MPEP § 806.05(d).


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Though all the three distinct inventions are classified in the same class but the required steps and utility, as elaborated above, are different which would require separate search strategies for the base claims 1, 9, and 15 and their dependent claims.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625